DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2009/0267066) in view of Moslehi et al. (US 2015/0136227).
	Regarding claim 1, Yamazaki discloses a solar cell comprising a photoelectric conversion substrate having a first surface (surface of 207 in Fig. 9); a coating layer provided on the first surface and having an opening exposing the first surface (228 in Fig. 9); and an electrode in the opening (221, 231, 241 in Fig. 9), wherein the coating layer has unevenness with a larger height difference than a height difference of the texture structure of the first surface (unevenness of 228 in Fig. 9), and the unevenness includes a plurality of protrusions which are not in direct contact with the electrode (228 in Fig. 9 includes a plurality of protrusions which are not in direct contact with the electrode 221, 231, 241).
	Yamazaki does not explicitly disclose the surface of 207 is textured.
	Moslehi discloses a solar cell and further discloses a substrate in contact with electrodes which is textured (44 in Fig. 3C depicts a layer with a surface texture).

	With regard to the limitation "the coating layer has unevenness with a larger height difference than a height difference of the texture structure of the first surface", it would have been obvious based on the depiction of Fig. 9 of Yamazaki to form the coating layer protrusions such that the height difference is greater than the height difference of the texture disclosed in Fig. 3C of Moslehi (layer 44).  Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

	While modified Yamazaki does disclose the thickness of the photoelectric conversion layer 103 is 0.5 microns to 10 microns (Yamazaki - [0100]), modified Yamazaki does not explicitly disclose the unevenness of the coating layer has the height difference ranging from 4 microns to 20 microns.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the protrusions of layer 228 of Yamazaki such that the height difference of the unevenness ranges from 4 microns to 20 microns, because Yamazaki teaches that the underlying layer 103 (Fig. 9; [0100]) ranges in thickness from 0.5 microns to 10 microns ([0100]).  It is further noted that it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 
	Regarding claim 7, modified Yamazaki discloses all the claim limitations as set forth above. 
	With regard to the limitation "a contact angle of a surface of the coating layer with water ranges from 90° to 110°", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 8, modified Yamazaki discloses all the claim limitations as set forth above.  Modified Yamazaki further discloses the unevenness of the coating layer includes a plurality of projections having a plurality of recesses that surround the respective perimeters of the projections (Yamazaki - Fig. 9 shows projections in 228 surrounded by openings that surround the perimeters of the projections).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2009/0267066) in view of Moslehi et al. (US 2015/0136227) as applied to claim 1 above, in view of Yoshida et al. (US 9,150,706).
	Regarding claims 3-6, modified Yamazaki discloses all the claim limitations as set forth above. 
	While modified Yamazaki does disclose the coating layer is made of an organic resin material such as an acrylic (Yamazaki - 228; [0127]), modified Yamazaki does not explicitly disclose the coating layer is made of a cured product of a photocurable resin composition containing a curable acrylic based resin as a main component, and wherein the resin composition contains 95 mass% to 99.7 mass% of the curable acrylic based resin with respect to a total amount of the resin composition, and 0.3 to 5 mass % of one or more kinds selected from the group consisting of amide-based, polyethylene oxide based, and silicate based thixotropic agents with respect to the total amount.
	Yoshida discloses a solar cell (C1/L14-16) and further discloses a photocurable resin composition containing 0.5 to 99% by mass of compound A relative to the whole amount of the photocurable resin composition ([0137]; [0036]; [0039]), and 0.1 to 20% by mass of an amide-based agent ([0138]; [0147]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the insulating layer of modified Yamazaki with the resin composition disclosed by Yoshida, because as taught by Yoshida, the composition has desirable leakage performance and is easily formed into a desired shape (abstract).  Additionally, the use of the resin layer of Yoshida as an insulating layer in a solar cell device amounts to the use of a known material/component in the art, as evidenced by 
	Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	As the amount of gelation (Yoshida - [0137]) and the material cost are variables that can be modified, among others, by adjusting the mass % of compound A in Yoshida and the mass % of gelling agent in Yoshida, with said gelation increasing as the mass % of gelling agent is increased, the precise relationship between the mass percentages of Compound A and gelling agent would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed mass percentage of the amide based agent cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mass % of Compound A in relation to the mass % of the gelling agent (amide group) in modified Yamazaki to obtain the desired balance between the amount of gelation and material cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2009/0267066) in view of Moslehi et al. (US 2015/0136227) as applied to claim 1 above, in view of Nagao et al. (US 2002/0078991).
	Regarding claim 9, modified Yamazaki discloses all the claim limitations as set forth above.  
	While modified Yamazaki does disclose a cover glass (Yamazaki - [0058]), modified Yamazaki does not explicitly disclose the cover glass, a transparent sealing resin layer, the solar cell, a back-surface sealing resin layer, and a back-surface protective member that are arranged sequentially from a light incident side.
	Nagao discloses a solar cell module comprising a cover glass ([0053]), a transparent sealing resin layer ([0058]), a back-surface sealing resin layer ([0064] L5-6), and a back surface protective member ([0064] L5 - aluminum foil on back side of sandwiched fluorine based resin).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a transparent sealing resin layer, a back-surface sealing resin layer, and a back surface protective member, as disclosed by Nagao, in the photoelectric conversion device of modified Yamazaki, because as taught by Nagao, the .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the 112 rejection of claim 8 in the previous office action is overcome due to the amendment to the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.